1 2 3 4 5 6 7 8 2 MANAGEMENT’S DISCUSSION & ANALYSIS 10 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING 29 REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 30 CONSOLIDATED BALANCE SHEETS 32 CONSOLIDATED STATEMENTS OF INCOME 33 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 34 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY 35 CONSOLIDATED STATEMENTS OF CASH FLOWS 36 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 38 INVESTOR INFORMATION 74 9 NORWOOD FINANCIAL CORP - 2REPORT MANAGEMENT’S DISCUSSION AND ANALYSIS Introduction This Management’s Discussion and Analysis and related financial data are presented to assist in the understanding and evaluation of the financial condition and results of operations for Norwood Financial Corp (the Company) and its subsidiary Wayne Bank (the Bank) as of December 31, 2012 and 2011 and for the years ended December 31, 2012, 2011, and 2010. This section should be read in conjunction with the consolidated financial statements and related footnotes. Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements. When used in this discussion, the words believes, anticipates, contemplates, expects, and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected. Those risks and uncertainties include changes in Federal and State laws, changes in interest rates, risks associated with the acquisition of North Penn Bancorp, Inc. (“North Penn”) the ability to control costs and expenses, demand for real estate, changes in regulatory environment and general economic conditions. The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Critical Accounting Policies Note 2 to the Company’s consolidated financial statements (incorporated by reference in Item 8 of the Form 10-K) lists significant accounting policies used in the development and presentation of its financial statements. This discussion and analysis, the significant accounting policies, and other financial statement disclosures identify and address key variables and other qualitative and quantitative factors that are necessary for an understanding and evaluation of the Company and its results of operations. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the potential impairment of restricted stock, accounting for stock options, the valuation of deferred tax assets, the determination of other-than-temporary impairment on securities, the determination of goodwill impairment and the fair value of financial instruments. Please refer to the discussion of the allowance for loan losses calculation under “Non-performing Assets and Allowance for Loan Losses” in the “Financial Condition” section. The deferred income taxes reflect temporary differences in the recognition of the revenue and expenses for tax reporting and financial statement purposes, principally because certain items are recognized in different periods for financial reporting and tax return purposes. Although realization is not assured, the Company believes it is more likely than not that all deferred tax assets will be realized. In estimating other-than-temporary impairment losses on securities, the Company considers 1) the length of time and extent to which the fair value has been less than cost and 2) the financial condition of the issuer. The Company does not have the intent to sell these securities and it is more likely than not that it will not sell the securities before recovery of their cost basis. The Company believes that the unrealized losses at December 31, 2012 and 2011 represent temporary impairment of the securities. The fair value of financial instruments is based upon quoted market prices, when available.For those instances where a quoted price is not available, fair values are based upon observable market based parameters as well as unobservable parameters.Any such valuation is applied consistently over time. 10 NORWOOD FINANCIAL CORP - 2 In connection with the acquisition of North Penn, we recorded goodwill in the amount of $9.7 million, representing the excess of amounts paid over the fair value of the net assets of the institution acquired at the date of acquisition.Goodwill is tested and deemed impaired when the carrying value of goodwill exceeds its implied fair value. Results of Operations – Summary Net income for the Company for the year ended December 31, 2012 totaled $8,403,000 which represents an increase of $1,047,000, or 14.2%, over the $7,356,000 earned in 2011.The resulting basic and diluted earnings per share were $2.56 in 2012, increasing from $2.39 in 2011.The return on average assets (ROA) for the year ended December 31, 2012 was 1.23% with a return on average equity (ROE) of 9.22% compared to an ROA of 1.18% and an ROE of9.26% in the prior year.The improved earnings were attributable to an increase in net interest income and securities gains which offset higher loan loss provisions and increased operating expenses. Net interest income on a fully taxable equivalent basis (fte) totaled $26,006,000 in 2012, which was $2,242,000, or 9.4%, higher than the $23,764,000 reported in 2011.The improved earnings can be attributed to a $52.0 million increase in average earning assets which exceeded the $38.5 million increase in average interest-bearing liabilities, and the spread earned.Effective asset/liability management strategies also contributed to the improved earnings as a fourteen basis point decrease in the yield earned was offset by a nineteen basis point reduction in the cost of funds. Average loans outstanding increased $63.8 million in 2012 which partially reflects growth related to the acquisition of North Penn in 2011.Average commercial loans increased $52.2 million due primarily to $45.2 million of growth in commercial real estate loans.Retail loans grew $11.7 million during the year due to a $13.2 million increase in residential mortgage loans.The growth in residential mortgage loans is after the sale of $7.0 million of long-term fixed-rate loans which were sold to reduce the risk of rising interest rates.Growth and reinvestment at current market rates resulted in reduced yield on average loans, but loan growth generated a $2,251,000 increase in interest income in spite of a 29 basis point reduction in the yield earned.Income from the securities portfolio decreased $520,000 as lower yields were earned on new investments in comparison to portfolio runoff.During 2012, the yield on securities available for sale decreased 27 basis points.Average interest bearing liabilities grew $38.5 million in 2012 due to growth in deposits.Average interest bearing deposits increased $51.5 million, but a 15 basis point reduction in the average rate paid resulted in a $191,000 decrease in the cost of these funds.Average borrowings declined $13.0 million during the year as the Company continued to pay down long-term debt.The reduced balances and the reduction in the cost of borrowings resulted in a $341,000 savings in interest expense. Other income for the year ended 2012 totaled $5,206,000 which was $471,000 higher than the $4,735,000 reported in the prior year.Gains on the sales of investment securities totaled $1,419,000 on sales of $40.9 million in 2012 compared to net gains of $973,000 on sales of $31.2 million in 2011, as the continued low rate environment provided opportunities to reposition the portfolio.The 2012 period also includes $211,000 of gains and servicing rights on the sale of $7.0 million residential mortgage loans to reduce the Company’s exposure to rising interest rates.Earnings on bank-owned life insurance policies increased $76,000 compared to the prior year due to policies acquired in the North Penn transaction and a $3.0 million policy purchased in 2012. 11 NORWOOD FINANCIAL CORP - 2 For the year ended December 31, 2012, other expenses totaled $16,081,000 compared to $15,813,000 for the similar period of 2011, an increase of $268,000, or 1.7%.The higher level of costs includes increases of $555,000 in salaries and benefit costs, and a $158,000 increase in occupancy and equipment costs.These increases reflect the full-year effect of the additional offices and staff acquired from North Penn.Professional fees decreased $472,000 compared to 2011 due primarily to merger related costs incurred in the prior period, while foreclosed real estate expenses declined $361,000.Income tax expense for the year of 2012 totaled $3,036,000 for an effective tax rate of 26.5% compared to $2,579,000 and 26.0% in 2011 due to a $1.5 million increase in pre-tax income. The following table sets forth changes in net income (in thousands): Net income 2011 $ Net interest income Provision for loan losses ) Net gains on sale of securities Other income 25 Salaries and employee benefits ) Occupancy, furniture and equipment ) Foreclosed real estate owned Professional fees Other expenses ) Income tax expense ) Net income for 2012 $ Net income for the Company for the year ended December 31, 2011 totaled $7,356,000, an increase of $43,000 over the $7,313,000 earned in 2010.Basic and diluted earnings per share were $2.39 in 2011, decreasing from $2.65 basic and $2.64 diluted in 2010.The return on average assets (ROA) for the year ended December 31, 2011 was 1.18% with a return on average equity (ROE) of 9.26% compared to an ROA of 1.37% and an ROE of 10.87% in the prior year.The relatively flat earnings are due to significant one-time costs resulting from the acquisition of North Penn Bancorp, Inc. during 2011.See Note 15 to the Consolidated Financial Statements for a more detailed analysis of the acquisition.Net interest income on a fully taxable equivalent basis (fte) increased $3,102,000 in 2011 which offset the $3,060,000 increase in operating expenses. Net interest income on a fully taxable equivalent basis (fte) totaled $23,764,000 in 2011, an increase of $3,102,000, or 15.0%, over 2010.Average loans outstanding increased $58.5 million due primarily to loans acquired from North Penn and added $3,359,000 of interest income due to growth.The net interest margin improved 4 basis points in 2011 to 4.08% as a 39 basis point reduction in the cost of funds exceeded the 25 basis point reduction on the yield earned.The reduction in the cost of funds was due to the continued low interest rate environment and the downward repricing on deposits and borrowed funds, most notably certificates of deposit which mature and reinvest at current market rates. Loans receivable increased $101.0 million in 2011 due primarily to the North Penn transaction.Total commercial loans, primarily real estate related, grew $77.8 million while retail loans increased $23.2 million during the year. The low interest rate environment in place during the year led to sales of residential mortgage loans for purposes of interest rate risk management, and the Company sold $8.7 million of fixed rate loans.As a result of the continued slow down in the local economy, the Company experienced an increase in non-performing loans from the $4,079,000 reported in 2011 to $7,815,000 as of December 31, 2011, which includes $1.9 million of loans acquired from North Penn.As of year-end, non-performing loans represented 1.71% of total loans compared to 1.14% at December 31, 2010.Net charge-offs totaled $1,733,000 in 2011, increasing from $837,000 12 NORWOOD FINANCIAL CORP - 2 in the prior year.The increase was due primarily to one loan which had been carried in non-accrual status and has since been transferred to foreclosed real estate.Based on the increase in charge-offs and non-performing loans, the Company determined that it would be appropriate to allocate $1,575,000 to the allowance for loan losses for potential future losses.As of December 31, 2011, the allowance for loan losses totaled $5,458,000 and 1.19% of total loans decreasing from $5,616,000 and 1.57% of total loans at December 31, 2010.The decrease in the ratio of the allowance to total loans is a result of the accounting treatment for mergers whereby the loans are acquired at fair value and the sellers’ allowance is eliminated. Other income totaled $4,735,000 in 2011 compared to $4,064,000 in 2010.Gains on the sale of investment securities increased $525,000 as the low rate environment created opportunities to reposition the portfolio.Net gains of $973,000 on sales of $31.2 million of investment securities were recorded in 2011 compared to gains of $448,000 on sales of $23.5 million in 2010.Earnings on bank owned life insurance policies improved $72,000 compared to 2010 due to the additional policies acquired in the North Penn transaction.The 2011 period also includes $271,000 of gains on sales of $8.7 million of mortgage loans and servicing rights compared to $307,000 of net gains in 2010 on sales of $12.4 million of mortgage loans and servicing rights. Other expenses were $15,813,000 in 2011 compared to $12,753,000 for 2010.The majority of the increased costs recognized in 2011 were merger related, whether one-time costs for investment bankers, attorneys or consultants, or staffing and occupancy costs necessary to operate the five branch offices that were added in the acquisition.Foreclosed real estate costs also increased $537,000 in 2011 as several properties were acquired through foreclosure, resulting in write-downs on the properties of $177,000 and other costs such as real estate taxes and maintenance of $400,000.Additionally, the Company upgraded all of its information systems which led to increased costs in 2011.Income tax expense for the year 2011 totaled $2,579,000 for an effective tax rate of 26.0% compared to $2,662,000 and 26.7% in the prior year due to an increased level of tax exempt income on loans, investments and bank owned life insurance policies. The following table sets forth changes in net income (in thousands): Net income 2010 $ Net interest income Provision for loan losses ) Net gains on sale of securities Other income Salaries and employee benefits ) Occupancy, furniture and equipment ) Foreclosed real estate owned ) Professional fees ) Other expenses ) Income tax expense 83 Net income for 2011 $ 13 NORWOOD FINANCIAL CORP - 2 FINANCIAL CONDITION Total Assets Total assets as of December 31, 2012, were $672.3 million compared to $668.8 million as of year-end 2011, an increase of $3.5 million. Loans outstanding increased $18.8 million but this growth was offset by a decrease in the securities portfolio and interest-bearing deposits with banks. Loans Receivable As of December 31, 2012, loans receivable totaled $476.7 million compared to $457.9 million as of year-end 2011, an increase of $18.8 million.Commercial real estate loans provided $12.0 million, or 63.8% of the growth, while retail loans provided $4.5 million, or 23.9% of the total growth. Residential real estate loans, which includes home equity lending, totaled $150.0 million as of December 31, 2012, compared to $148.1 million as of year-end 2011, an increase of $1.9 million.Residential mortgage refinancing activity continued in 2012 as customers took advantage of the low interest rate environment. The Company does not originate any non-traditional mortgage products such as interest-only loans or option adjustable rate mortgages and has no sub-prime mortgage exposure.The Company evaluates sales of its long-term, fixed-rate residential loan production for interest rate risk management, with $7.0 million of long-term, fixed-rate loans sold into the secondary market during 2012.In the current low interest rate environment, the Company expects to continue selling mortgage loans in 2013. The Company experienced a slow down and net decrease in home equity lending in 2012 as consumers paid off home equity loans with proceeds from mortgage refinancing. The slow down in home equity lending is also indicative of lower real estate values. Commercial loans consist principally of loans made to small businesses within the Company’s market and are usually secured by real estate or other assets of the borrower. Commercial real estate loans totaled $274.5 million as of December 31, 2012, increasing from $262.5 million as of December 31, 2011.The terms for commercial real estate loans are typically 15 to 20 years, with adjustable rates based on a spread to the prime rate or fixed for the initial three to five year period then adjusting to a spread to the prime rate. The majority of the Company’s commercial real estate portfolio is owner occupied and includes the personal guarantees of the principals. Commercial loans consisting principally of lines of credit and term loans secured by equipment or other assets increased $2.4 million to $25.1 million as of December 31, 2012. The Company’s indirect lending portfolio (included in consumer loans to individuals) increased$1.1 million to $8.5 million as of December 31, 2012.The Company has de-emphasized indirectautomobile lending and as a result of the soft economy has also experienced a general slow down in other indirect financing. Allowance for Loan Losses and Non-Performing Assets The allowance for loan losses totaled $5,502,000 as of December 31, 2012 and represented 1.15% of total loans receivable compared to $5,458,000 and 1.19% of total loans as of year-end 2011. Net charge-offs for 2012 totaled $2,406,000 and represented .50% of average loans compared to $1,733,000 and .42% of average loans in 2011. Non-performing assets consist of non-performing loans and real estate owned as a result of foreclosure, which is held for sale. Loans are placed on non-accrual status when management believes that a borrower’s financial condition is such that collection of interest is doubtful. Commercial and real estate related loans are generally placed on non-accrual when interest is 90 days delinquent. When loans are placed on non-accrual, accrued interest is reversed from current earnings. 14 NORWOOD FINANCIAL CORP - 2 As of December 31, 2012, non-performing loans totaled $13,200,000 and represented 2.77% of total loans compared to $7,815,000 or 1.71% as of December 31, 2011.The increase in the level of non-performing loans is due primarily to the transfer of one credit with a carrying value of $5.1 million based on the borrowers’ inability to make scheduled payments. Based on the level of non-performing loans, high unemployment, a soft real estate market and a slow economy, the Company added $2,450,000 to the allowance for loan losses for the year ended December 31, 2012 compared to $1,575,000 in 2011. Foreclosed real estate owned totaled $852,000 as of December 31, 2012 and $2,910,000 as of December 31, 2011. The decrease is principally due to the sale of a commercial property located in Luzerne County which was carried at $2,000,000 as of December 31, 2011. The Company’s loan review process assesses the adequacy of the allowance for loan losses on a quarterly basis. The process includes a review of the risks inherent in the loan portfolio. It includes an analysis of impaired loans and a historical review of losses. Other factors considered in the analysis include: concentrations of credit in specific industries in the commercial portfolio; the local and regional economic condition; trends in delinquencies, internal risk rating classification, large dollar loans of over $2 million and growth in the portfolio.For loans acquired, including those that are not deemed impaired at acquisition, credit discounts representing the principal losses expected over the life of the loan are a component of the initial fair value.Subsequent to the purchase date, the methods utilized to estimate the required allowance for credit losses for these loans is similar to originated loans; however, the Companyrecords a provision for loan losses only when the required allowance exceeds any remaining credit discounts. The Company has limited exposure to higher-risk loans. There are no option ARM products, interest only loans, sub-prime loans or loans with initial teaser rates in its residential real estate portfolio. The Company has $12.0 million of junior lien home equity loans. For 2012, net charge-offs for this portfolio totaled $165,000. As of December 31, 2012, the Company considered its concentration of credit risk profile to be acceptable. The three highest concentrations are in the hospitality lodging industry, property owners associations and restaurants. Due to weaker economic conditions the Company has seen an increase in its adversely classified loans. The Company assesses a loss factor against the classified loans, which is based on prior experience. Classified loans which are considered impaired are measured on a loan by loan basis. The Company values such loans by either the present value of expected cash flows, the loan’s obtainable market price or the fair value of collateral if the loan is collateral dependent. At December 31, 2012, the recorded investment in impaired loans, not requiring an allowance for loan losses was $11,074,000 (net of charge-offs against the allowance for loan losses of $1,656,000) and those impaired loans requiring an allowance totaled $551,000 (net of a charge-off against the allowance for loan losses of $710,000). The recorded investment in impaired loans not requiring an allowance for loan losses was $6,807,000 (net of $698,000) and $6,823,000 (net of $0) requiring an allowance for loan losses as of December 31, 2011. As a result of its analysis, after applying these factors, management considers the allowance as of December 31, 2012, adequate. However, there can be no assurance that the allowance for loan losses will be adequate to cover significant losses, that might be incurred in the future. 15 NORWOOD FINANCIAL CORP - 2 The following table sets forth information with respect to the Company’s allowance for loan losses at the dates indicated: Year ended December 31, (dollars in thousands) Allowance balance at beginning of period $ Charge-offs: Commercial ) (2 ) ) ) (7 ) Real Estate ) Consumer ) Total ) Recoveries: Commercial — 5 — 11 — Real Estate 7 51 2 4 1 Consumer 24 57 27 34 59 Total 31 29 49 60 Provision expense Allowance balance at end of period $ Allowance for loan losses as a percent of total loans outstanding % Net loans charged off as a percent of average loans outstanding % Allowance coverage of non-performing loans .4 x .7 x x x x The following table sets forth information regarding non-performing assets. December 31, (dollars in thousands) Non-accrual loans: Commercial $ $ $ $
